ITEMID: 001-83619
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF SARACOGLU AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 5-3;Violation of Art. 5-4;Violation of Art. 5-5
TEXT: 4. The applicants were born in 1978, 1977, 1979, 1983, 1980 and 1978 respectively and live in Antalya.
5. On 27 April 2001 the applicants were taken into custody by police officers from the Anti-Terrorism Branch of the Diyarbakır Security Directorate. According to the arrest and search protocols, the applicants were arrested in the course of a police operation carried out against an illegal organisation, namely the DHKPC (the Revolutionary People's Liberation Party-Front) as they were considered to be involved in the activities of this organisation at the university.
6. On 29 April 2001 the deputy director of the Anti-Terrorism Branch of the Diyarbakır Security Directorate requested the public prosecutor at the Diyarbakır State Security Court to extend the applicants' custody period for two days. The public prosecutor at the Diyarbakır State Security Court granted the requested extension.
7. On 1 May 2001 the Diyarbakır Security Directorate requested the Diyarbakır State Security Court to extend the custody period for a further six days. The single judge of the State Security Court duly extended the custody period for six days starting from 1 May 2001.
8. On 3 May 2001 the applicants made statements before the police.
9. On 4 May 2001 the applicants were brought before a doctor, who noted that there were no signs of ill-treatment on their bodies.
10. On the same day, the applicants made statements before the public prosecutor at the Diyarbakır State Security Court and subsequently, a single judge of the state security court, who ordered that Ertuğrul Saraçoğlu, Göksel Avcı, and Ali Kemal Mart be detained on remand and the other applicants be released. Before the judge, one of the applicants, Göksel Avcı alleged that he had been subjected to ill-treatment while in custody.
11. On 8 May 2001 the applicants' representative filed an objection with the court requesting that Ertuğrul Saraçoğlu, Göksel Avcı and Ali Kemal Mart be released. In his petition, the representative maintained, inter alia, that the applicants had been subjected to different types of ill-treatment while in custody. He alleged that the applicants had been beaten, deprived of food and water, that their testicles had been squeezed and electric shocks had been administered.
12. On 11 May 2001 the public prosecutor at the Diyarbakır State Security Court filed a bill of indictment charging the applicants with membership of the DHKP-C under Article 168 § 2 of the Criminal Code and Article 5 of Law no. 3713.
13. On 4 July 2001 the Diyarbakır State Security Court ordered the applicants' release pending trial, holding that the relevant evidence had been collected and that the applicants were students and had to take their exams at the university.
14. The applicants maintained before the trial court that they had signed their statements under duress while in police custody. Göksel Avcı reiterated his allegation of ill-treatment.
15. On 24 January 2002 the Diyarbakır State Security Court acquitted the applicants of the charges against them.
16. On 21 March 2002 the judgment of the first-instance court became final as neither the public prosecutor nor the applicants filed an appeal against it.
17. On 24 April 2002 three of the applicants, namely Ali Kemal Mart, Göksel Avcı and Ertuğrul Saraçoğlu, together with another person M.D., who had also been in police custody with the applicants between 27 April and 4 May 2001, initiated proceedings before the Diyarbakır Assize Court and requested compensation for the time they had spent in police custody. On 10 December 2003 the court awarded 500,000,000 Turkish liras (TRL) –approximately 300 euros- each to Ali Kemal Mart, Göksel Avcı, Ertuğrul Saraçoğlu and TRL 250,000,000 to M.D. in respect of non-pecuniary compensation.
18. The fourth paragraph of Article 128 of the Code of Criminal Procedure (as amended by Law no. 3842/9 of 18 November 1992) provides that any person who has been arrested and/or in respect of whom a prosecutor has made an order for his or her continued detention may challenge that measure before the appropriate district judge and, if successful, be released.
19. Section 1 of Law no. 466 on the Payment of Compensation to Persons Unlawfully Arrested or Detained provides:
“Compensation shall be paid by the State in respect of all damage sustained by persons:
(1) who have been arrested, or detained under conditions or in circumstances incompatible with the Constitution or statute;
(2) who have not been immediately informed of the reasons for their arrest or detention;
(3) who have not been brought before a judicial officer after being arrested or detained within the time allowed by statute for that purpose;
(4) who have been deprived of their liberty without a court order after the statutory time allowed for being brought before a judicial officer has expired;
(5) whose close family have not been immediately informed of their arrest or detention;
(6) who, after being arrested or detained in accordance with the law, are not subsequently committed for trial ..., or are acquitted or discharged after standing trial; or
(7) who have been sentenced to a term of imprisonment shorter than the period spent in detention or ordered to pay a pecuniary penalty only...”
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-3
5-4
5-5
